Citation Nr: 1814529	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether the severance of service connection for right hip pain was proper.

2. Whether the severance of service connection for left hip pain was proper.

3. Whether the severance of service connection for irritable bowel syndrome (IBS) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, C.C. 


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran and C.C. testified before the undersigned Veterans Law Judge during an October 2017 videoconference hearing.  A transcript of this hearing is of record.


FINDING OF FACT

The evidence does not show that the RO was clearly and unmistakably erroneous in its December 2008 decision granting service connection for right hip pain, left hip pain, and IBS.


CONCLUSIONS OF LAW

1. The severance of the award of service connection for right hip pain was improper.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.105 (2017).

2. The severance of the award of service connection for left hip pain was improper.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.105 (2017).

3. The severance of the award of service connection for IBS was improper.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.105 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, as the issues decided herein are fully favorable for the Veteran, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

In light of the foregoing, the Board will proceed to the merits of the appeal.

Severance of Service Connection

In a December 2008 rating decision, the RO granted service connection for right hip pain, left hip pain, and IBS.  In a March 2012 rating decision, the RO proposed to sever the awards of service connection for right hip pain, left hip pain, and IBS based upon a September 2011 VA examination report and a November 2011 addendum medical opinion.  The examiner attributed the Veteran's hip pain to the known diagnosis of bursitis and found that the Veteran no longer had irritable bowel syndrome.  In an August 2012 rating decision, the RO severed service connection for right hip pain, left hip pain, and IBS, effective November 1, 2012.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating that proposes severance must be prepared, setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i).

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  

The Court has further stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to an appellant's CUE challenge to a prior adverse determination under Section 3.105(a) is also applicable in the Government's severance determination under Section 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets a high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (Section 3.105(d) places at least as high a burden of proof on VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.); Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)).

However, in determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made.  Stallworth, 20 Vet. App. 482 (holding that a "severance decision focuses -not on whether the original decision was clearly erroneous- but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for Persian Gulf Veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection.  38 U.S.C. § 1117(a) (2012); 38 C.F.R. § 3.317 (2017).

Under the presumption regulations, a chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders, including irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2)(i) (2017).

Therefore, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of a medically unexplained chronic multisymptom illness (such as fibromyalgia or IBS) that is defined by a cluster of signs or symptoms; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317 (2017); 76 Fed. Reg. 81,834 (December 29, 2011).

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1) (2017).  

The evidence of record at the time of the December 2008 rating decision includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, the Veteran's statements, and a November 2008 VA examination.  

The Veteran's service personnel records indicate that he served in Saudi Arabia, Iraq, and Kuwait.  Accordingly, the Veteran had qualifying service in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317 (2017).

During the November 2008 VA examination, the Veteran reported constant pain in his hips.  The examiner indicated that the Veteran had been thoroughly evaluated for his generalized joint pain on "a number of occasions" but that there was no known pathology.  As such, the examiner found "no obvious explanation for the veteran's current complaint of persistent multiple joint pain."  Further, the examiner noted that the Veteran was told he was diagnosed with IBS with diarrhea 2 to 3 times a day.  The Veteran did not have a specific diagnosis and was not receiving treatment for IBS.  The examiner diagnosed "probable irritable bowel syndrome."    

After a September 2011 VA examination, the VA examiner found that the Veteran's hip pain was associated with bilateral ischial tuberosity bursitis.  Further, any arthritis within the hip joint was "less likely as not caused by or related to" an undiagnosed illness and more likely related to his age and weight.  In addition, the Veteran reported that he was having diarrhea all the time.  The examiner indicated that the current symptom report by the Veteran regarding his bowel habits and symptoms were not consistent with the criteria for IBS.  Rather, he reported intermittent diarrhea and subjectively reported intermittent constipation.  

Thereafter, in a November 2011 addendum opinion, the VA examiner stated that the Veteran "clearly had diagnosable illnesses" causing his joint pain, including right and left hip bursitis.  The examiner did not find any chronicity of symptomatology of bilateral hip bursitis from discharge.   

During the October 2017 Board hearing, the Veteran indicated that he has had the same joint pain since service discharge and that his doctors were never able to explain what it was until he was diagnosed with fibromyalgia.  The Veteran also noted that he had ongoing treatment for IBS.

The Veteran submitted a VA rheumatology consult dated in April 2017 reflecting that he complained of pain in his joints, specifically noting his bilateral hip pain.  The physician indicated that his presentation was "most consistent with OA as noted on previous xrays and fibromyalgia with diffuse pain and multiple tender points."  The physician also noted that the Veteran has IBS and "struggles with diarrhea."  

Based on the above, the Board finds that the competent and probative medical and lay evidence does not demonstrate that service connection for bilateral hip pain and IBS was based on clear and unmistakable error.  As noted above, undiagnosed illnesses, fibromyalgia, and IBS are subject to presumptive service connection for Persian Gulf veterans.  The September 2011 VA examiner's opinion that the Veteran does not have IBS and that his hip pain is attributed to bursitis is countered by the November 2008 VA examiner who found no pathology for the Veteran's hip pain and diagnosed "probable irritable bowel syndrome".  Additionally, the April 2017 medical evidence shows that the Veteran's hip pain is attributed to fibromyalgia and that he has IBS.  

VA's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is VA's task to determine whether the grant of service connection constitutes clear and unmistakable error, which is a very onerous standard.  Given the mixed evidence of record, the countervailing evidence in itself does not rise to the level of proof necessary for a finding that there was clear and unmistakable error in the grant of service connection for right hip pain, left hip pain, or IBS.  

In summary, the evidence of record on the issue of whether the Veteran has fibromyalgia (affecting the hips) and IBS renders this case short of undebatable.   While there certainly is conflicting evidence regarding the Veteran's diagnoses, there is no clear and unmistakable evidence that his bilateral hip pain was solely attributed to bursitis or that he did not have IBS.  Accordingly, severance of service connection for right hip pain, left hip pain, and IBS was improper, and the claims to restore service connection are granted.  See 38 C.F.R. § 3.105(d).


ORDER

The Board having determined that severance of service connection for right hip pain was improper, restoration of service connection is granted from the effective date of severance.

The Board having determined that severance of service connection for left hip pain was improper, restoration of service connection is granted from the effective date of severance.

The Board having determined that severance of service connection for IBS was improper, restoration of service connection is granted from the effective date of severance.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


